Citation Nr: 1730038	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  11-21 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability, to include herniated discs at L4-L5 and L5-S1 and lumbar degenerative disc disease (DDD), and, if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of testicular cancer, and, if so, whether the reopened claim should be granted.

3.  Entitlement to service connection for a cervical spine disability, to include cervical spasm and arthropathy.

4.  Entitlement to service connection for headaches, to include as due to exposure to herbicide agents, to include Agent Orange.

5.  Entitlement to service connection for hypertension, to include as secondary to post traumatic stress disorder and/or as due to exposure to herbicide agents, to include Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2007 and December 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and Baltimore, Maryland, respectively.

By way of background, the RO denied reopening of the claims of service connection for headaches, a low back disability and testicular cancer in December 2007, and reaffirmed that denial in December 2008.  As part of the December 2008 re-affirmance, the RO also denied entitlement to service connection for hypertension and cervical spasms and arthropathy.  In May 2008 the Veteran filed a notice of disagreement as to the denial of reopening of the claims of service connection for a low back disability and headaches.  He later filed a notice of disagreement in February 2009 as to all of the issues denied in the December 2008 rating decision. Both notices of disagreement were timely, and the issues were combined into a single appeal and adjudicated together in the July 2011 statement of the case, from which the Veteran perfected the current appeal.

In February 2016, the Board remanded this matter to the RO for further development.  The requested development has been substantially completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Evidence received since the July 2003 rating decision, the most recent final decision, is new, but not material.  The evidence does not raise a reasonable possibility of substantiating the service connection claims for testicular cancer or a hurt back. 

2.  The Veteran injured himself in industrial accidents in 1990, 1991, and 2003.

3.  The preponderance of the evidence is against a finding that the Veteran's cervical spasms and arthropathy had its onset in service or is otherwise associated with service.

4.  The preponderance of the evidence is against a finding that the Veteran's headaches had their onset in service or are otherwise associated with service.




CONCLUSION OF LAW

1.  The July 2003 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  Evidence received since the July 2003 rating decision is not new and material for purposes of reopening claims for service connection for testicular cancer or a lower back disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3.  The criteria for service connection for cervical spasms and arthropathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.

4.  The criteria for service connection for headaches have not been met.
38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

New and Material Evidence: Testicular Cancer and Hurt Back

Service connection for testicular cancer was originally denied by a rating decision in July 2003, based on a determination that there was no shown relationship between the claimed condition and military service.  The Veteran did not appeal and the decision became final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence of record in September 2006 consisted of the following: service treatment records (STRs) that are silent in regard to testicular cancer during service, outpatient private treatment notes from September 1989 to May 2001 showing no diagnosis or treatment for testicular cancer, and lay statements from the Veteran. 

Evidence received since the rating decision includes VA treatment records, private treatment records from several different providers, records from the Social Security Administration, and additional lay statements from the Veteran.

The Board finds the evidence submitted since July 2003 is not new and material.  A diagnosis of testicular cancer with related treatment was an element of service connection that was previously absent from the record.  The evidence added since then provides no indication that the condition was incurred in or otherwise related to service.  Thus, the new evidence does not address a previously unestablished fact necessary to substantiate the claim for service connection for residuals of testicular cancer. 

Service connection for a hurt back was originally denied by a rating decision in July 2003, based on a determination that there was no shown relationship between the claimed condition and military service.  The Veteran did not appeal and the decision became final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Board finds the evidence submitted since July 2003 is not new and material.  Continuity of treatment was an element of service connection that was previously absent from the record.  The evidence added since then provides no indication that the condition was incurred in or otherwise related to service or that symptoms were continuous since separation from service.  Thus, the new evidence does not address a previously unestablished fact necessary to substantiate the claim for service connection for a low back disability.

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for testicular cancer and a hurt back has not been received, and the rating decision of July 2003 remains final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

For a chronic disability to be established through continuity of symptomatology, the claimant must demonstrate (1) evidence that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309 (e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran claims he is entitled to service connection for cervical spasm and arthropathy and headaches which he asserts are all related to his service.  For the reasons that follow, the Board finds that the Veteran's claimed disabilities were not incurred in or as a result of service.  As such, service connection is not warranted.

As a preliminary matter, the Board finds that the record on appeal establishes that neither cervical spasms and arthropathy nor headaches were present during the Veteran's active duty or manifest to a compensable degree within the first post-service year.  The Veteran's STRs are silent for mention of any of these conditions, and his medical examination was normal in all pertinent respects on separation from service in January 1966.  In addition, the Veteran's physical profile, summarized on the separation examination report with the acronym "PUHLES" notes a "1" in each category, which is reflective of a high level of fitness.  A "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  Moreover, on his separation Report of Medical History, he affirmatively denied headaches or swollen or painful joints.  The post-service record on appeal is similarly negative for complaints or findings of any of these conditions within the first post-service year or, indeed, for many years thereafter.

Based on the records, his diagnoses are more than 20 years after separation from service.  In fact, the record reflects that, given the benefit of the doubt, the Veteran did not seek treatment for headaches until September 1989, more than 23 years after service separation.  His cervical spine disability was not noted in the record until 2002, approximately 36 years after service separation.

The record shows that the Veteran reported injuring himself in industrial accidents in 1990, 1991, and 2003 which resulted in back and spine issues that were covered through his Worker's Compensation Insurance.  The Veteran does not claim that his cervical spasm and arthropathy are the result of a particular in-service injury or event, only that he "could have been injured slipping and sliding in the mud."  The Board finds that the Veteran's vague report lacks credibility, particularly in light of his interim industrial accidents.  As he had no related injury in service and informed his doctors that he had had no history of back problems until after an industrial accident in October 1991, the Board finds that service connection for the Veteran's cervical spasms and arthropathy is not warranted. 

The Board finds that service connection for cervical spasm and arthropathy and headaches is not warranted on a direct or presumptive basis.  However, the Veteran also contends that his headaches are causally related to exposure to Agent Orange in service.  The Veteran served in Vietnam and is presumed to have been exposed to herbicide agents.  Headaches are not presumptive conditions under 3.309(e).  However, the question of whether the Veteran's headaches are the result of direct exposure to herbicide agents, including Agent Orange must be addressed.

Headaches

Private treatment records show that the Veteran had an MRI of his brain done in September 1989 and a follow-up CAT scan in December 1989.  Based on the associated medical records, the logical inference is that the MRIs were related to the Veteran's claimed headaches.  Private and VA treatment records show continuous treatment for tension headaches, headaches related to sinusitis, and migraines beginning April 2001.  At a Pain Center evaluation in May 2002, the Veteran reported a more than 20 year history of headaches.  The attending physician noted that the Veteran was taking Esgic (Fioricet), Paxil, Xanax, and Ultram for his condition and recommended titration off of all, especially Fioricet.

At a February 2003 Worker's Compensation check-up, the Veteran informed his primary care physician that his headaches had increased in frequency due to stress at work and that taking Ultram for his back injury always increased the severity of the headaches.

The Veteran reported onset of his headaches in 1992 at a February 2005 neurological evaluation.  The physician noted that he was very vague with regard to his complaints, medications, and treating physicians.  The Veteran reported taking three to four Fioricet and upwards of two to three Ultram daily.  He noted that the Veteran took three other medications for comorbid conditions and may have been on five additional prescriptions and over the counter drugs for his headaches.  Based on examination and the Veteran's statements, the physician opined that the Veteran's headaches were mostly secondary to cervical spasm potentially superimposed on the analgesic headache.  He recommended physical therapy for cervical pain and a decrease in medicine consumption. 

A VA treatment record from May 2005 noted that the Veteran reported an over 30 year history of headaches.  A March 2008 note stated that the Veteran reported an over 40 year history of headaches.  He reported suffering from 30 separate headaches per month for the past 35 years but had difficulty recalling the average duration of the headaches.  The Veteran reported taking about 25 Fioricet per week.  Headache assessment software diagnosed the Veteran with analgesics abuse headaches, migraine without aura, or muscle contraction headaches.  The evaluator indicated that the Veteran's report of taking four Fioricet per day for approximately 17 years in addition to an occasional Tramadol suggested a strong probability of analgesic abuse headaches and suggested that the Veteran wean himself off painkillers to treat his headaches and learn coping strategies.

VA treatment records show the Veteran began Topamax for migraines in November 2009 and began weaning himself off two to three Fioricet per day at the same time.  The Veteran was also taking Ultram three to four times per day, and the neurologist indicated that a component of the Veteran's headache complaint was related to overuse of Fioricet.  The Veteran was diagnosed with chronic migraine and tension headaches with a component of medication over usage (analgesics).  As part of his headache therapy, the Veteran stopped taking, tramadol in February 2010 and reported that he no longer used Fioricet and Ultram in May 2010.

The Veteran reported having headaches "all [his] life" sometimes lasting all day at an April 2016 VA examination.  He stated that they were currently mild in severity and he could function when taking his meds.  The VA examiner inferred from the records that frequency and severity had decreased since the initiation of Topamax therapy.  Based on the Veteran's statements and a review of the records, the examiner opined that there was no cause and effect relationship between herbicide exposure in the 1960's and the Veteran's headache, severity, and pattern.  In support, the examiner noted the Veteran's headaches were noted to be migraine in etiology with a tension component, and multiple studies were unable to find a significant cause for his headaches.

The Veteran claims his headaches began in January 1966 upon his discharge.  His lay statements are competent, as the Veteran is competent to report experiencing headaches over a period of time since they are a lay observable and diagnosable disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran reports inception of symptoms at various points from separation from service to 1992.  The Veteran reports debilitating, daily headaches that caused vomiting and nausea for over thirty years.  The weight of the evidence does not support the Veteran's claims.  In seeking treatment, the Veteran did not attribute his headaches to service or exposure to Agent Orange.  Even if the Board were to accept the Veteran's statements as evidence of continuity of symptomology from soon after service, the weight of the evidence does not support that the headaches are related to the Veteran's service or of ongoing treatment for headaches since service.  Rather, the Board finds that the preponderance of the evidence is against a finding that the Veteran's headaches are connected to service or exposure to Agent Orange.  

Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Reopening of the claim of service connection for a low back disability is denied.

Reopening of the claim of service connection for testicular cancer is denied.

Service connection for cervical spasms and arthropathy is denied.

Service connection for headaches is denied.


REMAND

The Veteran claims his hypertension is related to his exposure to Agent Orange and/or the result of his post-traumatic stress disorder.  Hypertension is not a lay observable disability and must be diagnosed by a medical professional.  As discussed above, the Veteran's STRs and physical profile on separation are silent as to hypertension.  Based on the records, the Veteran was not diagnosed as having hypertension until 2002, approximately 36 years after service separation.

The Veteran was afforded a VA examination in May 2014 that adequately addressed service connection on a direct basis.  A July 2016 addendum addressed service connection as due to exposure to herbicide agents.  The Veteran's representative has argued that the Veteran's hypertension may be secondary to his service-connected PTSD.  However, an opinion has not been obtained regarding whether the Veteran's hypertension is the proximate result of his PTSD or aggravated by his PTSD.

An addendum opinion is therefore warranted as to whether hypertension is caused or aggravated by service connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum medical opinion from the VA examiner as to the etiology of the Veteran's hypertension. The VA examiner is asked to thoroughly review the claims file, and should note in the VA examination report that this review has been accomplished.

The examiner or physician should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's hypertension is either (a) caused or (b) aggravated by his service connected PTSD.  The examiner is pointed to numerous studies that have suggested an association between the two.  

A complete rationale should accompany any opinion provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

2.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


